Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Gold Resource Corporation We hereby consent to the incorporation by reference in this registration statement, Post- Effective Amendment No. 6 on Form S-1/A of our reports dated April 9, 2009 and April 10, 2008 relating to the consolidated financial statements of Gold Resource Corporation as of December 31, 2008, 2007 and 2006 and for the years then ended, and to our report dated December 24, 2009 relating to internal control over financial reporting of Gold Resource Corporation as of December 31, Denver, Colorado January
